Citation Nr: 1106525	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-34 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a Notice of Disagreement (NOD) was timely filed with 
respect to the February 28, 1990 rating decision, which granted 
an increased disability rating for quadriplegic spasticity to 70 
percent disabling, effective December 16, 1985.

2.  Entitlement to an effective date prior to June 29, 2004, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).

3.  Entitlement to an initial disability rating in excess of 50 
percent for PTSD.

4.  Entitlement to service connection for a traumatic brain 
injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Timeliness of NOD for Quadriplegic Spasticity

In December 1985, the appellant filed a claim of entitlement to a 
disability rating in excess of 40 percent for quadriplegic 
spasticity due to trauma of the odontoid.  In February 1990, the 
appellant received notice that his disability evaluation had been 
increased from 40 percent to 70 percent disabling, effective 
December 16, 1985.  

In April 2008, the appellant submitted a statement that appeared 
to disagree with the 70 percent disability rating assigned in 
February 1990.  Initially, this statement was construed as an 
increased rating claim and the RO issued an October 2008 rating 
decision that continued the previously assigned 70 percent 
disability rating.  The appellant's representative subsequently 
clarified that this statement was in fact a NOD with the February 
1990 rating decision.  Accordingly, in April 2009, the RO issued 
a Statement of the Case (SOC) addressing the timeliness of the 
appellant's NOD and he perfected his appeal in June 2009.

PTSD

In June 2004, the appellant filed his original claim of 
entitlement to service connection for PTSD.  An April 2005 rating 
decision granted this claim and assigned a 30 percent disability 
rating.  The appellant submitted a NOD with this determination in 
September 2005.  In March 2006, the RO simultaneously issued a 
SOC and new rating decision, both of which granted an increased 
disability rating for PTSD, from 30 percent to 50 percent 
disabling, from the date of the appellant's claim.  In May 2006, 
the appellant submitted a second NOD with the 50 percent 
evaluation for PTSD; he also disagreed with the effective date of 
the claim.  A SOC was issued in October 2006 and the appellant 
timely perfected his appeal for these two issues in November 
2006.

Special Monthly Compensation

In January 2008, the appellant filed a claim of entitlement to 
Special Monthly Compensation (SMC) based on aid and attendance.  
A March 2008 rating decision denied entitlement to SMC and the 
appellant submitted a NOD with this determination in April 2008.  
The RO issued a SOC in May 2008, but the appellant did not submit 
a Substantive Appeal.  Thus, the issue of entitlement to SMC is 
not in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a Substantive Appeal after a SOC is issued 
by VA].

Traumatic Brain Injury

In April 2009, the appellant filed a claim of entitlement to 
service connection for a TBI.  An October 2009 rating decision 
denied the claim.  Later in October 2009, the appellant submitted 
a NOD with this determination and timely perfected his appeal in 
April 2010.


Board Hearing

In November 2010, the appellant provided testimony before the 
undersigned Veterans Law Judge (VLJ) during a Board central 
office hearing in Washington, D.C.  A transcript of that 
proceeding has been associated with the appellant's claims file.

Unemployability

The United States Court of Appeals for Veterans Claims (Court) 
has recently held that a request for a total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  The Board notes that the appellant 
has been rated 100 percent disabled since 1995.  It is clear that 
he is unable to work due to his service-connected disabilities, 
and he is accordingly compensated therefore.  As such, the Board 
concludes that consideration of the issue of TDIU is not 
appropriate.  

Remanded Issue

The issue of entitlement to service connection for a TBI is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any further 
action on his part is required.


FINDINGS OF FACT

1.  In February 1990, the appellant received notice that his 
claim of entitlement to an increased disability rating for 
quadriplegic spasticity had been granted, increasing from 40 
percent to 70 percent.
2.  The first evidence of record to indicate any disagreement on 
behalf of the appellant with the 70 percent assignment for 
quadriplegic spasticity was received in April 2008.

3.  In an April 2005 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned an effective date of 
June 29, 2004, the date of the claim.

4.  The medical evidence of record does not reveal that the 
appellant was diagnosed with PTSD prior to November 2004.

5.  The medical and other evidence of record indicates that the 
appellant's PTSD is manifested by depression, anxiety, panic 
attacks, and sleep impairment.

6.  The evidence in this case does not present an exceptional or 
unusual disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization due to the appellant's service-connected PTSD, so 
as to render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The appellant failed to submit a timely NOD with the February 
1990 rating decision as to the issue of entitlement to a 
disability rating in excess of 70 percent for quadriplegic 
spasticity.  38 U.S.C.A. §§ 5107(a), 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2010).

2.  As the appellant failed to submit a timely NOD with the 
February 1990 rating decision, the Board has no jurisdiction over 
the issue of entitlement to a disability rating in excess of 70 
percent for quadriplegic spasticity.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.302 (2010).

3.  The criteria for an effective date prior to June 29, 2004, 
for the grant of service connection for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

4.  The criteria for an initial evaluation in excess of the 
currently assigned 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).

5.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Timeliness of NOD

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that the 
VCAA is not applicable to the appellant's claim regarding the 
timeliness of the NOD submitted for the February 1990 rating 
decision.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The facts regarding this claim are not in substantial dispute.  
In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  The Board finds that such is the case as to this 
issue on appeal.  Application of pertinent provisions of the law 
and regulations will determine the outcome, and no amount of 
additional evidentiary development would change the result of 
this case; therefore, no VCAA notice is necessary.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute, and not the evidence, is 
dispositive of the claim"].




Earlier Effective Date

No VCAA notice is necessary with regard to the appellant's 
earlier effective date claim because, as is more thoroughly 
explained below, the outcome of this claim depends exclusively on 
documents that are already contained in the appellant's claims 
file.  The Court has held that a veteran claiming entitlement to 
an earlier effective date is not prejudiced by failure to provide 
him with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, entitlement 
to an earlier effective date is not shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No 
additional development could alter the evidentiary or procedural 
posture of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the claimant].

Increased Rating

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claim of entitlement an increased disability rating 
for PTSD, letters dated in July 2004, January 2008, and May 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The notice letter dated in January 2008 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
February 2005, December 2007, and November 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected PTSD 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The 
aforementioned VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  Timeliness of NOD

Governing Law and Regulations

Appellate review of a RO decision is initiated by the filing of a 
timely NOD and completed by a Substantive Appeal after a SOC is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2010).

A NOD must be in writing and filed by the appellant or a 
representative within one year from the date of mailing of notice 
of the result of initial review or determination.  See 38 
U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 20.302(a) 
(2010).  If a NOD is not filed within the one year time period, 
the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 
2002).

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result.  While special wording is not 
required, the NOD must be in terms that can be reasonably 
construed as disagreement with the determination and a desire for 
appellate review.  If the agency of original jurisdiction gave 
notice of adjudicative determinations on several issues at the 
same time, the specific determinations with which the claimant 
disagrees must be identified.  For example, if service connection 
was denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to one of the 
disabilities, the NOD must make that clear.  See 38 C.F.R. 
§ 20.201 (2010).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires the 
filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105 
(West 2002); see also Roy v. Brown, 5 Vet. App. 554 (1993).

If there is a failure to comply with the above-cited law and 
regulations governing appellate procedure, it is incumbent on the 
Board to reject the application for review on appeal.  See 38 
U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 
11 Vet. App. 468, 470-72 (1998) [Board has the jurisdiction - 
indeed, the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over each 
case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, sua 
sponte or by any party, at any stage in the proceedings, and, 
once apparent, must be adjudicated."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Due Process Concerns

In Marsh v. West, supra, the Court held that the Board must 
assess its jurisdiction prior to addressing the merits of a 
claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without affording 
an appellant the right to present argument and evidence on those 
questions.


In this case, the appellant has been amply informed of the 
necessity of filing a NOD.  The Board observes that the appellant 
was informed of his right to appeal the RO's rating decision in a 
VA Form 4107 ["Your Rights to Appeal Our Decision"], which was 
mailed to him with the February 1990 rating decision.

The appellant was also provided detailed notice of his right to 
present evidence and testimony at a hearing regarding the 
question of the NOD.  As noted above, the appellant was afforded 
a personal hearing before the undersigned VLJ in November 2010.

Thus, the Board finds that the appellant was provided clear and 
ample notice of the need for filing a timely NOD and was provided 
an opportunity to present evidence and argument regarding his 
failure to submit a timely NOD.

Analysis

The appellant and his representative contend that the NOD filed 
in April 2008 was intended to appeal the issue of entitlement to 
a disability rating in excess of 70 percent for quadriplegic 
spasticity due to trauma of the odontoid, decided in the February 
1990 rating decision.

Although cognizant of the fact that it must liberally construe 
statements from claimants, [see EF v. Derwinski, 1 Vet. App. 324, 
326 (1991)], for reasons stated in greater detail below the Board 
finds that the appellant's April 2008 NOD was correctly 
interpreted by the RO as being untimely.  In the absence of a 
duly perfected appeal, the Board lacks jurisdiction to consider 
the appellant's increased rating claim and it must be dismissed.

In December 1985, the appellant filed a claim of entitlement to a 
disability rating in excess of 40 percent for quadriplegic 
spasticity due to trauma of the odontoid.  In February 1990, the 
appellant received notice that his disability evaluation had been 
increased from 40 percent to 70 percent disabling, effective 
December 16, 1985.  In April 2008, the appellant submitted a 
statement, which appeared to disagree with the 70 percent 
disability rating assigned in February 1990.  Initially, this 
statement was construed as an increased rating claim and the RO 
issued an October 2008 rating decision that continued the 
previously assigned 70 percent disability rating.  The 
appellant's representative subsequently clarified that this 
statement was in fact a NOD with the February 1990 rating 
decision.  

The Board is aware that it must review all issues, which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal and other communications.  See Talbert v. 
Brown, 7 Vet. App. 352, 356 (1995); Floyd v. Brown, 9 Vet. App. 
88, 95-96 (1996); E.F., supra.  However, the Board is not thereby 
required to conduct an exercise in prognostication; it must only 
consider those issues reasonably raised by the appellant.  See 38 
C.F.R. § 20.201 (2010); see also Brannon v. West, 12 Vet. App. 32 
(1998) [although the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant].

Indeed, the first time the matter of the appellant's entitlement 
to an increased disability rating was raised was in the April 
2008 statement submitted by the appellant's representative.  The 
filing of the April 2008 statement far exceeded the one-year 
period following the issuance of the February 1990 rating 
decision.  See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 
C.F.R. § 20.302(a) (2010).

The Board has thoroughly reviewed the record and finds that there 
is no other document which could be interpreted as a timely NOD 
as to the issue of entitlement to an increased disability rating 
for quadriplegic spasticity due to trauma of the odontoid.  Cf. 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  As discussed above, 
a NOD must specifically express dissatisfaction or disagreement 
with a particular adjudicative determination and a desire to 
contest the result; the mere reference in medical treatment 
records to that disability does not constitute a NOD.  See 38 
C.F.R. § 20.201 (2010).

In sum, for the reasons and bases expressed above, the Board 
finds that a timely NOD was not received as to the assignment of 
a 70 percent disability rating for the service-connected 
quadriplegic spasticity due to trauma of the odontoid.
If there is a failure to comply with the law or regulations, it 
is incumbent on the Board to reject the application for review on 
appeal.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see Rowell v. 
Principi, 4 Vet. App. 9 (1993).  As the appellant did not timely 
file a NOD with respect to the February 1990 rating decision as 
to the assignment of a 70 percent disability rating for the 
service-connected quadriplegic spasticity due to trauma of the 
odontoid, the Board lacks jurisdiction to adjudicate the issue on 
the merits.  His appeal must be dismissed.  See 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.302 
(2010).

In conclusion, because the appellant's NOD was not timely, the 
Board lacks jurisdiction to adjudicate the claim.  See Roy, 
supra; see also Fenderson v. West, 12 Vet. App. 119, 128-31 
(1999) [discussing the necessity of filing a substantive appeal 
which comports with governing regulations].  Consequently, his 
appeal as to this claim is dismissed.

III.  Earlier Effective Date

The appellant seeks an effective date prior to June 29, 2004, for 
the assignment of service connection for PTSD.

Governing Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall be 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2010).  A specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid or furnished to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2010).  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010).


Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155 (2010).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board finds 
that the currently assigned effective date of June 29, 2004, is 
the earliest effective date assignable for service connection for 
PTSD as a matter of law.

As has been discussed in the law and regulations section above, 
the assignment of an effective date for service connection is in 
essence governed by the date of filing with VA of a claim 
therefore.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).  The Board's inquiry thus is limited by operation of law 
to whether a claim of entitlement to service connection for PTSD 
was filed before the current effective date of the award in 
question, June 29, 2004.

VA's statutory duty to assist means that VA must liberally read 
all documents submitted to include all issues presented.  See 
Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF, supra.  
Crucially, however, in Brannon, supra, the Court observed that 
while the VA must interpret a claimant's submissions broadly, it 
is not required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert, supra.

The Board has carefully reviewed the record and can identify no 
communication from the appellant, which may reasonably be 
considered a claim of entitlement to service connection for PTSD 
prior to the claim received on June 29, 2004.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look 
at all communications that can be interpreted as a claim, formal 
or informal, for VA benefits].

Though the appellant contends that the effective date for his 
PTSD award should be the date he was discharged from service, it 
is clear that at no time prior to the June 29, 2004 claim, did he 
submit a claim.  It is clear that this is the proper effective 
date.

To some extent, the appellant appears to be raising an argument 
couched in equity, in that he contends that he evidenced PTSD 
long before he filed his claim, and he should be compensated 
therefore.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case based 
on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds the 
preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than June 29, 2004, for 
the grant of service connection for PTSD.  The date of the 
appellant's claim of entitlement to service connection for PTSD, 
as explained above, was June 29, 2004.  There was no earlier 
claim pending.  The benefit sought on appeal is accordingly 
denied.

IV.  Increased Disability Rating

The appellant is seeking an increased disability rating for his 
service-connected PTSD, which is currently assigned a 50 percent 
disability rating.

Governing Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern].  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.

The appellant's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 
9411 is deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability in 
the appellant's case (PTSD).  In any event, with the exception of 
eating disorders, all mental disorders including PTSD are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The appellant has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the appellant is appropriately rated under Diagnostic Code 
9411.

Schedular Criteria

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 relating to rating psychiatric disabilities 
read as follows:

A 100 percent disability rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short-and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32].

A GAF score of 41 to 50 shows "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 (2010) [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes]. 

Analysis

The appellant's service-connected PTSD is currently rated as 50 
percent disabling.  For reasons explained immediately below, a 
careful review of the medical and other evidence of record leads 
to a conclusion that the appellant does not manifest symptoms 
which warrant a higher disability rating under Diagnostic Code 
9411.

As was discussed in the law and regulations section above, a 70 
percent disability rating involves symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

In February 2005 and December 2007, the appellant indicated that 
he had some fleeting thoughts of suicide, but that he would not 
act on them.  See VA examination reports, February 22, 2005 and 
December 10, 2007.  However, during his November 2010 Board 
hearing and his November 2008 VA examination, the appellant 
indicated that he had thought about ways to kill himself, but 
then stated that he would not follow through with these plans 
because of his family and religion.  See Board hearing 
transcript, November 2, 2010; VA examination report, November 5, 
2008.  Based on the above-cited evidence, and in the absence of 
any evidence to the contrary, there is no indication that active 
suicidal ideation is a part of the appellant's current PTSD 
symptomatology (i.e., as of the date of service connection, June 
29, 2004).

There is no significant evidence of record to establish the 
appellant performs obsessional rituals that interfere with 
routine activities.  During his February 2005 VA examination, the 
appellant indicated that he sometimes checks the locks on the 
doors after having nightmares.  There was no indication that this 
rose to the level of an obsessional ritual.  See VA examination 
reports; February 22, 2005, December 10, 2007, and November 5, 
2008.  At no time during the pendency of the appeal did the 
appellant demonstrate irrelevant, obscure or intermittently 
illogical speech.  Id; Board hearing transcript, November 2, 
2010.

The appellant has consistently reported depression, anxiety, and 
panic attacks associated with any form of transportation, due to 
his motor vehicle accident in service [the cause of his PTSD].  
The appellant stated that he attempts to avoid as many situations 
as possible that require him to be transported in a vehicle.  
During the times when he must travel, his wife drives him.  These 
times are a source of panic for the appellant.  See VA 
examination reports; February 22, 2005, December 10, 2007, and 
November 5, 2008.  The Board acknowledges that the appellant 
suffers from depression, anxiety and panic attacks, however the 
evidence of record does not establish that these symptoms are 
near-continuous and affect his ability to function independently, 
appropriately or effectively.

At no time has the appellant indicated or stated that he suffers 
from impaired impulse control, to include unprovoked irritability 
with periods of violence, or spatial disorientation, nor did he 
neglect his personal appearance and hygiene.  Id.; Board hearing 
transcript, November 2, 2010.

There is evidence of difficulty in adapting to stressful 
circumstances, in that the appellant appears to be somewhat 
isolative.  However, the appellant's inability to adapt to a work 
environment appears to be related to numerous other disabilities 
rather than his PTSD symptomatology.  Id.

In all three VA examinations, the appellant indicated he 
currently lives with his wife and maintains a good relationship 
with her, though he does not have many friends.  He has 
demonstrated the ability to establish and maintain an effective 
familial relationship but not social relationships.

Though the Board is certainly sympathetic to the appellant's 
depression, anxiety and panic attacks associated with any method 
of travel, the appellant does not meet any of the other relevant 
criteria for an increased disability rating.  He is adequately 
compensated for his disabilities under the current 50 percent 
disability assignment.  Thus, the criteria for the assignment of 
a 70 percent disability rating have not been met or approximated.

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptomatology.  
The February 2005 and December 2007 VA examination reports noted 
GAF scores of 50 and the November 2008 VA examination report 
noted a GAF score of 49.  While these GAF scores technically fall 
within the realm of serious impairment, the appellant has not 
demonstrated the behavior that is typically associated with such 
a finding.  For example, as discussed above, the appellant has 
not endorsed actionable suicidal ideation, he does not perform 
severe obsessional rituals, and there is no indication he is a 
frequent shoplifter.  Again, it is clear that he suffers from 
significant occupational and social impairment, but this is more 
likely due to his numerous other disabilities, rather than his 
PTSD.  Further, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  See VAOPGCPREC 10-95.  

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating schedule.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  However, the 
Board has identified no symptomatology or other aspect of the 
appellant's service-connected PTSD, which would enable it to 
conclude that the criteria for a 70 percent rating were 
approximated, and the appellant and his representative have 
pointed to no such pathology.

In short, the competent medical evidence does not indicate that 
the assignment of a 70 percent disability rating would be 
appropriate.

The record further indicates that the appellant has not suffered 
total occupational and social impairment as would be required for 
the 100 percent disability rating, nor does he appear to so 
contend.  There is no evidence of gross impairment to thought 
processes and communication, persistent delusions or 
hallucinations or grossly inappropriate behavior.  Nor is there a 
persistent danger of the appellant hurting himself or others, a 
disorientation to time or place, memory loss or inability to 
perform activities of daily living.  As indicated above, the 
appellant has effective relationship with his family members.

In summary, the evidence of record demonstrates that the 
appellant's PTSD is manifested by depression, anxiety, problems 
sleeping, and panic attacks.  This appears to be productive of 
reduced reliability and productivity and moderate interference in 
his ability to interact effectively and efficiently.  While in no 
way minimizing the effects of the appellant's PTSD, the Board 
believes that such symptomatology fits squarely within the 
criteria for a 50 percent rating.

Fenderson Considerations

As noted above, the Court has held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


In this case, the medical evidence of record appears to support 
the proposition that the appellant's service-connected PTSD has 
not changed appreciably since the appellant filed his claim.  
There appear to have been no medical findings and no other 
evidence, which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds that a 
50 percent disability rating was properly assigned for the entire 
period from the date of service connection, June 29, 2004.

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to an increased rating for his 
service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.

V.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The appellant has not expressly raised the matter of entitlement 
to an extraschedular rating.  The appellant's contentions have 
been limited to those discussed above, i.e., that his PTSD is 
more severe than is reflected by the currently assigned rating.  
See Brannon, supra.  Moreover, the appellant has not identified 
any factors which may be considered to be exceptional or unusual 
with respect to his service-connected PTSD and the Board has been 
similarly unsuccessful.

The record does not show that the appellant has required any 
hospitalizations for his service-connected PTSD.  There is no 
unusual clinical picture presented, nor is there any other 
factor, which takes the disability outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
appellant's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

The appeal of the February 1990 rating decision as to the 
assignment of a 70 percent disability rating for the appellant's 
service-connected quadriplegic spasticity due to trauma of the 
odontoid is dismissed.

Entitlement to an effective date prior to June 29, 2004, for the 
assignment of service connection for PTSD, is denied.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to service connection for a TBI.

Review of the appellant's service treatment records reveals that 
he was involved in a serious motor vehicle accident in 1978.  The 
Board notes that the appellant is currently service-connected 
for: loss of anal sphincter control with chronic constipation 
associated with fracture of the odontoid process with loss of 
neck motion and spasm [rated 100 percent disabling]; quadriplegic 
spasticity associated with fracture of the odontoid process with 
loss of neck motion and spasm [rated 70 percent disabling]; 
fracture of the odontoid process with loss of neck motion and 
spasm [rated 30 percent disabling]; low back pain [rated 20 
percent disabling]; headaches [rated 10 percent disabling]; mild 
detrusor hyper-reflexia associated with fracture of the odontoid 
process with loss of neck motion and spasm [rated 10 percent 
disabling]; and erectile dysfunction associated with quadriplegic 
spasticity [rated as noncompensable].  

The appellant complained of a history of vague neurological 
problems, to include some memory loss.  He attributes those 
symptoms to the head injury sustained in service.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 

The Board also notes that VA regulations regarding the handling 
of TBI claims were revised in September 2008.  See 38 CFR § 
4.124a (2008); 73 Fed. Reg. 54693-54708 (Sept. 23, 2008).  In 
October 2008, VA also revised the traumatic brain injury 
examination guidelines.

In light of the revised criteria and evidence of an in-service 
head injury, a VA TBI examination is necessary in order to fairly 
decide the appellant's claim.  See 38 C.F.R. § 3.327; Fast Letter 
08-34; Fast Letter 08-36; Training Letter 09-01.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA TBI 
examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service in 1978.  The claims 
file must be reviewed by the examiner and 
the report should note that review.  The 
current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  All indicated tests 
must be performed, and all findings 
reported in detail. 

The examiner is specifically requested to 
identify all residual symptoms (including 
all subjective complaints) that are 
determined to be related to the 1978 in-
service head injury.  The examiner should 
also opine as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the claimed impairment is 
related to the head injury in service.  
The examiner's attention is directed to 
the service treatment records, post-
service medical records and the arguments 
by the appellant and his representative.  
A complete rationale for all conclusions 
must be included in the report provided.  
The examination report must be typed.
2.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the appellant does not report 
for the scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case must be provided to the appellant and 
his representative.  After the appellant 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


